DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
What follows below is mostly a duplication of the outstanding Non-Final rejection dated 2/8/2022.  However, the examiner wishes to further clarify the rejections of claims 16-17 and indicate that the correct parent claim for claims 16-17 is claim 15 and not claim 6 as indicated previously in the rejection under 35 USC 112.  Claim objections previously not indicated are also presented.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  Claims 16-17 appear to be identical.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10798049 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by claims of the US Patent.
Claims 1-2 are anticipated by the combination of claims 1 and 4 of the US Patent.
Claim 3 is anticipated by claim 2 of the US Patent.
Claim 4 is anticipated by claim 3 of the US Patent.
Claim 5 is anticipated by claim 5 of the US Patent.
Claim 6 is anticipated by the combination of claims 6-7 of the US Patent.
Claim 7 is anticipated by the combination of claims 6-7 of the US Patent.
Claim 8 is anticipated by claim 8 of the US Patent.
Claim 9 is anticipated by claim 9 of the US Patent.
Claim 10 is anticipated by claim 6 of the US Patent.
Claims 11, 12 and 13 are anticipated by the combination of claims 10-11 of the US Patent.
Claims 14 is anticipated by claim 12 of the US Patent.
Claim 15 is anticipated by the combination of claims 14-15 of the US Patent and claim 14 is also anticipated by the combination of claims 14 and 16 of the US Patent.
Claim 16 is anticipated by claim 15 of the US Patent.
Claim 17 is anticipated by claim 16 of the US Patent.
Claim 18 is anticipated by claim 17 of the US Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the subject matter in parent claim 6 since there no limitations present in claim 7 after the recitation of “further comprising”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16-17 fail to further limit the subject matter in parent claim 15 since the limitations present in claims 16 and 17 after the respecitve recitations of “further comprising” are identical to the last limitation of claim 15 that begins with “receiving, from each of the one or more neighbor node…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Furthermore, as stated above, claims `16-17 are identical.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta (US Publication 2019/0296922 A1).
In regards to claim 11, Dutta teaches,  a computer-implemented method comprising: receiving, at a node computing device in a network, a message and a forward stack of identifiers from another node computing device in the network (see figures 8 and 9, the Set Bitstrings which are unique); resolving, by the node computing device, a first unique identifier in the forward stack of identifiers to an address of a next node computing device in a route using a peer table of the node computing device (see figure 10, steps 1015; the bitstring for egress routers is generated), wherein the first unique identifier is only resolvable to the address of the next node computing device in the route using the peer table of the node computing device (see figure 9, and paragraph 142, the bitstrings are unique); removing, by the node computing device, the first unique identifier from the forward stack of identifiers (see paragraph 93, BIER encapsulation is removed); and sending, by the node computing device, the message to the next node computing device in the route using the address (see figure 12, step 1220 multicast packet copies are forwarded).  
Relevant Prior Art
Prior art Wijnands et al. (US Publication 2018/0316520 A1) teaches, Bit Indexed Explicit Replication (BIER) enabled nodes with a unique identifier and a routable address (see figure 1A and 1B).  Bit indexed routing tables (see figures 3A-3G) and forwarding tables (see figures 5A-5F) are used for routing and forwarding.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY P PATEL/Primary Examiner, Art Unit 2466